 MCGUIRE & HESTERMcGuire and Hester and Local Union 159, ofUnited Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industryof the United States and Canada. Case 32-CA-453821 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 April 1983 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, McGuireand Hester, Oakland, California, its officers, agents,successors, and assigns, shall take the action setforth in the Order.I In agreeing with the judge's conclusion that the Respondent violatedSec. 8(aX3) and (1) of the Act by discharging Eugene Gifford, we find itunnecessary to rely on the cases cited by the judge at pars. 7 and 8 of his"Conclusions" section. Here, it is clear that Gifford was discharged forperforming a steward function and, as the Supreme Court has stated,"Holding union office clearly falls within the activities protected by Sec-tion 7 .." Metropolitan Edison Co. v. NLRB, 103 S.Ct. 1467, 1474(1983), citing General Motors Corp., 218 NLRB 472, 477 (1975)DECISIONROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in this case was filed onMay 27, 1982, by Local Union 159, of United Associa-tion of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada.The General Counsel's complaint was issued onAugust 30, 1982, against McGuire and Hester. The Gen-eral Counsel alleges that the Respondent has engaged inconduct which violates Section 8(a)(1) and (3) of theAct. In summary, the General Counsel alleges in hiscomplaint that, on May 20, 1982, the Employer terminat-ed Eugene Gifford because he had engaged in union ac-tivities or other protected concerted activities. In theanswer to the complaint allegations, the Respondentdenies the commission of the alleged unfair labor prac-tices.The trial in this proceeding was held on February 17,1983, at Oakland, California. The time for the filing ofpost-trial briefs was set for March 17, 1983.FINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATIONThe jurisdiction of the Board over the business oper-ations of the Employer is not an issue in this proceeding.The Employer is engaged in the engineering and con-struction business, and the Employer has an office andplace of business located in Oakland, California. TheEmployer's operations meet the Board's direct inflow ju-risdictional standard.The status of the Charging Party as being a labor or-ganization within the meaning of Section 2(5) of the Actalso is not in issue in this proceeding. Such status wasadmitted in the pleadings.II. THE WITNESSES AND CREDIBILITY RESOLUTIONSFour persons were called as witnesses to testify at thetrial in this proceeding. In alphabetical order by their lastnames they are: Don Austin, who is the operations man-ager of the Employer, and who previously had been theproject superintendent for the Employer at the SanPablo Sewage Treatment Plant project at the times mate-rial herein; William Coss, who has been the assistantbusiness manager of the Union for the past 9 years;Eugene Gifford, who is the alleged discriminatee in thiscase; and Pete Pillsbury, who is a foreman for the Em-ployer, and who previously was foreman for the Em-ployer at the San Pablo Sewage Treatment Plant projectat the times material herein.The findings of fact to be set forth in the sections tofollow will be based on portions of the testimony givenby each one of the four witnesses who testified at thetrial. Understandably, each witness viewed the eventsfrom his own perspective as those events occurred and,thus, this may explain some of the differences among thewitnesses in relating their accounts. In deciding on theportions of the testimony which appear to be credible,accurate, and reliable, I have given consideration to thedemeanor of the witnesses on the stand as they relatedtheir versions of the events involved in this proceeding.In addition, I have also considered whether the testimo-ny of one witness corroborates the version given by an-other witness; whether a witness would likely have inter-est in the outcome of the proceeding because of his posi-tion held with one of the parties to the litigation, andwhether the record reflects the basis for the witness'knowledge of the matters about which he testified. (See,for example, Krispy Kreme Doughnut Corp., 245 NLRB1053 (1979), with regard to the acceptance of some, butnot all, of the testimony of a witness.) While all of thetestimony and the documentary evidence have been con-sidered, the findings of fact will be limited to the cred-ited evidence in this proceeding. (See, for example, ABCSpecialty Foods, 234 NI RB 475 fn. 2 (1978).)In some instances, punctuation has been added forclarity to some of the material quoted herein from thetranscript. The spelling of certain words in the quotedmaterial also has been corrected where the meaning hasnot been changed. For example, "mill rights" has beencorrected to read "millwrights." There are other minorerrors in the transcript, but each one of the errors may268 NLRB No. 37265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe easily recognized, and none of the errors are truly sig-nificant to a determination of the issues in this proceed-ing.III. THE EVENTS PRIOR TO MAY 20, 1982Work on the construction of the San Pablo SewageTreatment Plant began in June 1981. The initial phase ofthe work involved a great deal of dirt moving. By mid-summer of 1981, the Employer had hired carpenters,electricians, and some pipefitters. At that time, sluicegates were delivered to the jobsite. Later in the summerof 1981, Roney Bailey, who was employed by the com-pany as a pipefitter at the jobsite, talked with Project Su-perintendent Austin with regard to who was going to in-stall the sluice gates. At that time, Austin told Baileythat it was Millwright's work.With regard to his assignment of the work of installingthe sluice gates at the jobsite to the employees who wereMillwrights, Austin gave the following explanation of hisposition: "The initial assignment was made by me with-out question because I've installed sluice gates in at leastthree different States, and we have always used Mill-wrights, and I've never heard the question brought upbefore."It should be noted that the foregoing testimony, andtestimony on that subject from other witnesses, as well asthe General Counsel's Exhibit 2, were not received forthe purpose of making a determination of a jurisdictionaldispute such as might be done under the provisions ofSection 10(k) of the Act in appropriate circumstances.All of the experienced parties in this proceeding wereknowledgeable of that fact. However, the parties stipu-lated that there was a disagreement between the Compa-ny and the Union as to whom the work properly be-longed, and that disagreement resulted in the conversa-tions in the office trailer on May 20, 1982. (See the stipu-lation and see sec. iv, herein with regard to those con-versations.)Due to adverse weather conditions for several monthsduring the winter of 1981-1982, work at the constructionsite halted. Bailey was among those employees whoceased to work for the Employer at that time. (See sec.v, herein with regard to Bailey's subsequent return towork for the employer at the jobsite.)About the middle of April 1982 or early May 1982,work resumed at the jobsite. At that time, one pipefitterwas requested by the Company to be dispatched fromthe Union. Thereafter, a second pipefitter was employedat the project. Austin believed that there were possiblythree pipefitters working at the jobsite at one time, but"for the bulk of the summer we had basically two men."During the week prior to May 17, 1982, when EugeneGifford went to work for the Employer at the jobsite,there was an incident at the jobsite between Project Su-perintendent Austin and Gifford's nephew. The incidentresulted in the Company's sending Gifford's nephewback to the union hall, rather than hiring him to workfor the Company at the jobsite. Austin's testimony de-scribed that event as follows:Q. Before Mr. Gifford was dispatched to yourjob, were there any other plumbers from Local 159that were dispatched?A. Yes, we had one that was dispatched out theprevious week.Q. What was his name?A. It was also a Gifford. I don't recall his firstname, he was only on the job a brief period of time.Q. And, why was he only on the job a briefperiod of time?A. I was on another job the first thing in themorning, and we had a major earth moving oper-ation that had just gotten underway, and we hadtrucks hauling import material into the job. In theprocess of doing this, we had to relocate some ofour parking, and we had---basically the employeeparking area was in a given location. And, the im-portant trucks needed a large area to turn aroundwhen they made a turn, and we had all the trafficcleared out of one area.When I arrived on the job, there was a vehiclethat had pulled in right in the area that the truckswere turning around, and it was holding up traffic.I arrived on the job and my Dirt Foreman on thejob flagged me down and said we had some prob-lems with something at one end of the job that wewere going to go take a look at.I got in with him and about this time this vehiclepulled in and parked in the area that the truckswere turning around and was blocking traffic. And,he pulled up, rolled down the window, and in-formed this person that he was going to have tomove and park his vehicle down where the othercars were.One thing led to another and we got in an argu-ment, and Gifford told us, he said, "I've been dis-patched out from the Plumbers Union and I'll parkany place I want to." And, subsequently we senthim back to the hall without signing him up.Q. And, then the next plumber that was dis-patched out to the job was Eugene Gifford?A. Yes.Q. Do you know whether these three Giffordsare related, Dennis Gifford and the other two Gif-fords?A. It's my understanding that the one that we ranoff the day before is the Business Manager's son andthat Gene Gifford is his brother.At the time of the trial in this proceeding, Eugene Gif-ford had been a plumber for about 12 years, and he hadbeen a member of the Charging Party local union for 7years. His brother, Dennis Gifford, is the business man-ager of the local union. Prior to the time that EugeneGifford went to work for the Company on May 17,1982, he had served as a union steward on other jobs onat least a dozen occasions.On Monday, May 17, 1982, Eugene Gifford was dis-patched by his brother to work as a plumber for the Re-spondent Company at the San Pablo Sewage TreatmentPlant construction project. At the time of his dispatch,Gifford received a dispatch slip, and he was designated266 MCGUIRE & HESTERby his brother to be the steward for the local union onthat project. His brother also gave him a union steward'sbutton at that time. According to Eugene Gifford, thatwas the way he had been designated as a union stewardon all of the other jobs where he had worked as a stew-ard.According to Gifford, a union steward wears a "stew-ard button" as identification while he is on a job. At thetrial, Gifford produced the button which he had worn onthe front of his coveralls at the project in question here.The button also was described as being white in colorwith the title "steward" in large letters and also with thelogo of the local union's name.On May 17, 1982, Gifford reported with his dispatchslip to Project Superintendent Austin at the jobsiteoffice. Gifford filled out a withholding form, and thenForeman Pillsbury took him in a truck to the part of theproject where Gifford and Dave Martinez, who is an-other plumber, were to work that morning. Gifford esti-mated that the distance from the office trailer to the par-ticular working site that day was three or four blocks.Gifford stated, "We were all over this-just a big flatarea-we were all over the job. But where he was work-ing that morning was about three or four blocks."Pillsbury introduced Gifford to Martinez, and Giffordsaid that he already knew Martinez. Pillsbury explainedwhat work was to be done. At the time, the work in-volved the installation of plastic pipe. At that point intime, Martinez had not yet been designated as the fore-man by the Company. Subsequently, on May 20, 1982,the Company designated Martinez as the plumber fore-man over Gifford. Just those two persons were workingas plumbers at the project during the period of timewhich is in issue in this proceeding.At the work location on the morning of May 17, 1982,Gifford put on his coveralls with his union stewardbutton at the place where the coveralls are snapped.With regard to whether Pillsbury was informed that Gif-ford was a union steward, Pillsbury stated, "Verbally, Idon't remember him telling me that he was a Steward. Idid notice, I think on the 18th or 19th, I noticed that hewas wearing the Steward button that was shown earli-er." Pillsbury also testified later in the trial, "Once I firstnoticed the button, which is I would say the 18th or19th, I'm sure, everytime I saw him he had the samebutton." Pillsbury also said that Gifford had the buttonon when Gifford was in the office trailer. (See sec. iv.,herein for the conversations in the office trailer.)According to Gifford, there were six sets of sluicegates to be installed below the ground level at theproject. He described the sluice gates as being located"about the middle of the project." On either Monday,May 17, 1982, or Tuesday, May 18, 1982, Gifford andMartinez were riding in a vehicle at the project in orderto get a generator from the yard. On the way to theyard, Gifford observed a crane with a line hanging downinto a hole, and he asked Martinez to stop the vehicle.Gifford then looked down into the hole, and he observedthat between five and seven people were installing sluicegates. In Gifford's opinion, he believed those personswere not plumbers or pipefitters, but he did not knowwhat their craft was. At the trial, Gifford estimated thatit took 5 or 10 minutes for him to observe the workbeing done in the hole at that time.Gifford next had a conversation with Pillsbury aboutthe work being done on the sluice gates. Gifford testi-fied:As Dave and I were backing out, Mr. Pillsburypulled up and walked up to the truck. And I askedhim who was doing the-who was putting up sluicegates in. And he told me that it was assigned to themillwrights.And I told him that I believe that it was ourwork. And he told me, well, it had been assigned,and to do whatever [I had] to do, to take care of it.According to Union Assistant Business Manager Coss,the Union had given instructions to its members to bringto the Union's attention any violations of the agreementbetween the Union and the Millwrights. He said thepractice then was to try to settle the matter with man-agement at the jobsite.IV. THE EVENTS ON MAY 20, 1982Gifford began work at 7 a.m. on Thursday, May 20,1982, at the jobsite. At that time, Gifford and Martinezwere installing controls at a location "on the other endof the jobsite" from the office trailer.According to Austin, Martinez and Gifford were sup-posed to work together as a team. As to what they wereto do on May 20, 1982, Austin testified:I couldn't specifically say. I do recall seeing himearlier that morning down at the north end of theproject. On that particular morning, I believe theywere installing shear gates on sludge outlet piping.They are a rather a large cut-off valve that regu-lates the flow of sludge in the pounds.Q. And, does that require two men working onit?A. Yes.Q. And, when one man is away from the projectcan the other man do the work by himself?A. Not basically.If he can, it definitely hampers the project, andessentially what he would have to be doing is otherthings or tightening bolts on them, perhaps. But ba-sically it had to be a two man job.With regard to the two-man nature of the work beingdone, Pillsbury stated, "The majority of the time it is,yes." Because of other duties, Pillsbury was not assistingMartinez and Gifford at that time. Pillsbury explained atthe trial, "I would assign them their areas, but I mainlyjust rotated. You know, I had structures going in, goingover and watching the structures, digging those out,maybe other ditch work."About 8 a.m. on May 20, 1982, Gifford and Martinezleft the area where they had been working in order topick up some materials in the yard. At the trial, Giffordacknowlegded during cross-examination, "I knew thatwork was being performed, still the union hall does notopen until 8:00, and that is why I waited until eight."267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Pillsbury, it was not unusual for Giffordand Martinez to leave the area where they were workingand go to the yard to pick up something related to theirwork. Pillsbury said, "It was quite common; we had allof our tools in the main yard, our tool shacks. And itwas common for Dave and Gene to go down to the yardto pick up-maybe they would need a grinder or a gen-erator or something on that order." Pillsbury also said,"And I would see their vehicle go to the yard, or comeback from the yard, and I really wouldn't think to muchof it."Before Gifford and Martinez left the yard that morn-ing with the materials, Gifford went inside the Compa-ny's jobsite office, which is located in a trailer, and hetelephoned the union hall. Martinez waited outside. Gif-ford estimated that his telephone conversation with hisbrother at the union hall lasted, "five minutes, at themost, if it took that long." Regarding his telephone con-versation with his brother, Gifford testified:I asked him, in regards to the work being done ifit was our work. And he informed me that it wascomposite with Millwrights, with the plumbers andthe fitters. And I explained that it was being per-formed by other than plumbers and pipefitters.And, so he said that he would send an agent tothe job, which he did.After the conversation between Gifford and his broth-er, Gifford and Martinez got into the truck, and they re-turned to their working area with the materials.With regard to the use of the company telephones,Austin testified, "Well, generally it's not allowed. Exceptfor business calls by supervisory people." Austin saidthat he was not asked by Gifford for permission to usethe Company's telephone that morning, and that Austindid not authorize Gifford to do so.About 9 a.m. on May 20, 1982, Union Business AgentRed Griffin arrived at the project site and drove to thearea where Gifford and Martinez were working "on thefar end of the jobsite," according to Gifford. Giffordthen got into Griffin's car, and they drove to the jobsiteoffice.At the office, Gifford and Griffin spoke with Austin.Pillsbury also was present. Gifford was wearing hisunion steward button. Gifford introduced Griffin, andthen Griffin showed a copy of an agreement to Austin.The agreement is between the United Brotherhood ofCarpenters and Joiners of America and the United Asso-ciation of Journeymen and Apprentrices of the Plumingand Pipe Fitting Industry of the United States andCanada. (See G.C. Exh. 2.) It is dated June 17, 1968. Inpart, the document states:AGREEMENTSLUICE GATESWhenever the term "sluice gate" is referred to onsewage treatment plants, water treatment plants,power houses, flood control projects and jobs of asimilar nature, these gates, including the wall thim-ble or sleeve operating stem, stem guide, operatingmechanism, etc., and whether or not they havepiping formations attached to them, such gates willbe received, unloaded, handled, stored, assembled,leveled, aligned and adjusted by a composite crewconsisting of equal numbers of Millwrights andPipefitters. Where an electric limit torque is used asthe operating mechanism, such electric limit torqueshall be set, leveled, aligned and adjusted by Mill-wrights.The limited purpose for the receipt of General Coun-sel's Exhibit 2 should be noted here. It should also benoted that, while the Company is signatory to the MasterLabor Agreement, it was brought out on the record thatthe document, which was introduced at the trial as Gen-eral Counsel's Exhibit 2, is not set forth in the MasterLabor Agreement.Austin examined the document, which was introducedas General Counsel's Exhibit 2 at the trial, and Austinmade a copy of the document. According to Gifford,Austin told Gifford and Griffin "that he would have toget with his office, with McGuire and Hester, and hewould get back to either to Red or myself. And theywill let us know the decision, what they said." Giffordestimated at the trial that the conversation in the officelasted about 10 or 15 minutes that morning.Gifford and Griffin together left the office and rode inGriffin's car to the area where Gifford had been workingthat day. Gifford estimated at the trial that he returnedto his work area about 9:15 a.m. or 9:20 a.m. Giffordworked on the pipe for the rest of that morning.Gifford recalled at the trial that Austin drove by thearea where Gifford was working on a couple of occa-sions that morning. However, Gifford said that Austindid not talk with him on those occasions. As a result,Gifford decided to make another telephone call to theunion office after his lunch period. Gifford made thesecond telephone call at 12:30 p.m. from the inspector'strailer, which Gifford estimated to be at the most threeblocks from where he had been working. During thatsecond telephone call, Gifford left a message with a sec-retary at the union hall to the effect that nothing hadchanged, and Gifford asked if anybody would come outto the jobsite. Gifford estimated that his second tele-phone call lasted for "a couple of minutes." He then re-turned to work.Meanwhile, subsequent to his meeting with Giffordand Griffin that morning, Austin had telephoned thecompany office "and explained the situation to them andthe information on this Joint Board ruling that I'd neverseen before." Austin said that he also telephoned theAGC office for information and also the Carpenter'sbusiness agent. Austin further testified, "I couldn't get allthose people right away, it was in the early afternoonbefore I'd gotten answers back from all three of them,and the answer from all three parties was the same, thatthe sluice gate installation was Millwright's work."About 2 p.m. on May 20, 1982, Union Assistant Busi-ness Manager Coss arrived at the area where Giffordwas working on the jobsite. Gifford testified, "Yes, wewere on the other end of the pond and closer to thetrailer by then. We were, like I say, moving around on268 MCGUIRE & HESTERthe job that day. We were at different areas. When Mr.Coss showed up, we were at the far end of the job,closer to the job trailer." Gifford got in Coss' car, andthey drove the jobsite office. At the time that Cosspicked up Gifford at the jobsite, Coss noticed that Gif-ford was wearing his union steward button on his cover-alls.Inside the office trailer, Coss and Gifford met withAustin and Pillsbury. Coss stated that he had met withthe Millwright's International representative and the Car-penters business manager, and that both of them had toldCoss that they were not claiming the work, and that thework belonged to the plumbers. (It should be understoodthat this testimony from Coss was not received in evi-dence in order to prove the truth of the matters attrib-uted to the out-of-court declarants. (See Rules 801, Fed.R. Evid.) In view of the written agreement between thetwo Unions, Coss expressed his view that he could notunderstand the assignment of the work to the Mill-wrights. Coss had a copy of the agreement with him atthe time. Austin said that the company's office had madethe decision. Coss asked if Austin had seen the agree-ment, and Austin replied that Red Griffin had brought acopy of the agreement to him that morning. Austin alsosaid that he had been going to reply to Griffin or to theshop steward. According to Coss, Austin "said that hisoffice was well aware of this agreement, and they weregoing to continue using the craft they had on the job."Coss then "told my shop Steward to keep track of thehours, and there would be a grievance hearing throughour Joint Conference Board." Coss estimated at the trialthat their conversation in the office lasted 10 minutes.Coss and Gifford then left the office trailer and gotinto Coss' car. Before they drove away, there was a briefconversation between Pillsbury and Coss. Coss testified:Mr. Pillsbury came down and wanted to knowwhy I had Gene in the car with me and not DaveMartinez. And I informed him that he was the ShopSteward, and that's the Shop Steward's responsibil-ity, to be the agent on the job, and not Dave Marti-nez, he's a Foreman.He said, well, he had never got that in writing.Following the brief conversation between Pillsburyand Coss, Coss said, "I took Gene back to his stationwhere he was working, and I left." Coss also said that hedrove Gifford "directly back to the job site."Prior to the brief conversation at Coss' car, Giffordsaid that neither Austin nor Pillsbury had raised anyquestion as to why Gifford was present during the morn-ing and afternoon meetings.Following Pillsbury's conversation with Coss at Coss'car, there was a conversation between Austin and Pills-bury in the office trailer. Austin testified with regard tohis conversation with Pillsbury, "He stayed around for afew minutes, and we talked about, you know, just basi-cally the problems. And, we decided that we couldn'thave Gifford around any more, and I told him to lay himoff that night."A few minutes after Coss had left Gifford at the areawhere Gifford had been working, Gifford observed thatPillsbury drove up to that area. According to Gifford,Pillsbury "told me his boss had informed me to come in,and pick my check up at the end of the day." Giffordthen asked Pillsbury that he be given a termination slip.Gifford finished his workday at 3:30 p.m., and then heand Martinez went to the jobsite office. At the office,Gifford had a very brief conversation with Austin.Austin asked Gifford what he wanted. Gifford repliedthat he had been told to come and get his check. At thattime, Gifford was given a paycheck and also a termina-tion slip, which stated as the reason for his termination:"Failure to follow directives."According to Gifford, he had never been warned, rep-rimanded, or otherwise told that he was failing to followdirectives during his brief employment with the Compa-ny. Gifford said at the trial that he was never told thathe should not be driving around the jobsite with businessagents in their vehicles. He further testified that he wasnever challenged with regard to his right to be present ateither one of the meetings with the Company on May 20,1982. Gifford also said that he was never told not to goto those meetings, and he was never told to return to hiswork station on those occasions.After the termination of Gifford, Austin telephonedthe union hall that same Thursday afternoon, and he re-quested the dispatch of another plumber. However, theplumber did not report for work until the followingMonday. (See sec. v, herein.)In Austin's opinion, he felt that Gifford was harassingthe Company because of the earlier incident involvingGifford's nephew. At the trial, Austin gave his views asfollows:Q. Other than accompanying Griffin and Coss tothe trailer to discuss the problem of the work as-signment, was there anything else that Gifford haddone that you had fault with that was a reason forhis termination?A. (Pause.)As far as his workmanship, no. I had the distinctimpression from some of the dealings, and what Iwas hearing going on there, that he was harassingus a little bit for some previous incidents that wehad with the Plumbers Union.Q. What do you mean by harassing?A. Well, he was being very nitpicky about thework that was going on as to whether-what agiven craft could help, or help the guys out or any-thing, more so than you run into with other crafts,or other jobs with even the same craft.Q. Was he making the kind of comments that younormally would attribute to a Steward or a unionrepresentative?A. I suppose so.V. OTHER MATTERSIntroduced into evidence as Respondent's Exhibit Iwas a portion of the Master Labor Agreement to whichthe employer and the union are signatory. Section 159 ofthe collective-bargaining agreement provides, in part:269 DECISIONS OF NATIONAL LABOR RELATIONS BOARD159. Stewards. A steward shall be a workingjourneyman appointed by the Business Manager orAgent who shall, in addition to his work as a jour-neyman, be permitted to perform during workinghours such of his Union duties as cannot be per-formed at any other time. The Union agrees thatsuch duties shall be performed as expeditiously aspossible, and the Contractors agree to allow thestewards a reasonable amount of time for perform-ance of such duties. The Union shall notify theContractors of the appointment of each steward inwriting.Coss acknowledged at the trial that the union had notnotified the Company in writing of the appointment ofGifford as the union steward at the jobsite.Introduced into evidence as Respondent's Exhibit 2was a copy of a letter dated May 21, 1982, from theUnion to the Employer. In part, the letter states:McGuire & HesterP.O. Box 1008Martinez, CA 94553Dear Sir:We have appointed RONEY BAILEY as Stew-ard for U.A. Local 159 on your job at the SewagePlant, Garden Tract Road, San Pablo, effectiveMay 24, 1982.If you have any questions with respect to theduties of the Steward contact the Union as soon aspossible.Respectfully,s/Dennis GiffordBusiness ManagerUNITED ASSOCIATION OF PLUMBING &PIPEFITTINGU.A. LOCAL NO. 159Coss acknowledge at the trial that the foregoing was acopy of a form letter for the appointment of stewards.Coss said that Bailey was a journeyman plumber fromthe local union, and that he was the replacement for Gif-ford. As to the normal method of delivery of such aletter, Coss explained at the trial, "Normally, we mail it.He could have brought it with him. In some cases,they'll bring it; in some cases, the man might be on thejob already, and we make him a Steward later."Austin said at the trial that Bailey brought with himon Monday, May 24, 1982, his dispatch slip and theletter, which was introduced into evidence as Respond-ent's Exhibit 2. Austin said that Bailey was the stewardfor the Union for about the next 3 weeks when Baileyvoluntarily quit in order to take another job. Austin ex-plained, "We were getting close to the end of the projectat that time."With regard to the Union's practice in giving writtennotice to a company of the designation of a union stew-ard, Coss gave the following testimony:Q. Let me ask you this: Within your knowledge,does the Local always-irrespective of whetherthey're supposed to or not-does the Union alwaysgive written notice of the designation of a Steward?A. About five percent of the time we do.Q. Is there any particular policy reason why theUnion didn't give written notice of Mr. Gifford'sdesignation?A. Job size mostly.In most cases when you get two men on the job,it's so small, and there's never been no trouble withthe Shop Steward's letter, you know, until after hegot fired. And, the next man we sent out there wewrote a letter according to the agreement.But, in most cases-the job was so small, just twopeople on the job. And, even if he wasn't ShopSteward, if there wasn't a badge on, if he wasn't aShop Steward, it would still be his responsibility asa Journeyman Plumber or Apprentice to do thesame thing.Q. Those are the instructions the Union gives?A. They have to do this. If I go on a job and seesome man doing my work, that man's in trouble.We don't give our work away, and it's our responsi-bility to protect our work regardless of what youare.VI. CONCLUSIONSWithout repeating here all of the findings of fact setforth previously, I conclude from those findings that theEmployer had actual notice of the status of Gifford asbeing the Union's shop steward at the jobsite during theperiod of time in question in this proceeding. It is clearthat the Union did not give the contractually requiredwritten notice to the Company with regard to the ap-pointment of Gifford as a union steward. Based on thetestimony of Coss and the testimony of Gifford, theUnion's past practice had been not to give such writtennotice in most cases. It will be remembered that Cosstestified that such written notice was given in only about5 percent of such situations. In the dozen instanceswhere Gifford previously had served as a union steward,he was simply given a steward's button, which he woreon his workclothes, like he did at the jobsite in questionin this proceeding. Thus, while the contract language ap-pears to be clear, the past practice seems to have not fol-lowed the specific requirements of written notice to anemployer.Notwithstanding the absence of written notice, Pills-bury acknowlegded the fact that he first noticed theunion steward button being worn by Gifford on eitherMay 18 or May 19, 1982. Thereafter, Pillsbury said thateverytime he saw Gifford, he observed that Gifford waswearing the union steward button. That observation in-cluded the time of the conversations in the office traileron May 20, 1982. Thus, Pillsbury had actual knowledgeof the fact that Gifford was wearing a union stewardbutton, both prior to his conversations with managementabout the assignment of work, and during both of thoseconversations between the Company and the Union inthe office trailer on May 20, 1982.Gifford's participation in the two meetings betweenthe Company and the Union on May 20, 1982, with270 MCGUIRE & HESTERregard to the assignment of the work of installing thesluice gates on the project is yet another indication thatGifford was engaged in the type of activities whichwould come within the parameters of a union steward'sactivities. This seems to be particularly so when it is con-sidered in light of the fact that there were only twoplumbers or pipefitters working at the jobsite, and bythat time the Company had designated the other person,Martinez, as the foreman over Gifford.After considering the foregoing and the findings offact previously set forth, I conclude that the Employerhad actual notice that Gifford was the steward for theUnion during the period of time in issue herein.As a union steward, Gifford was given certain privi-leges under the terms of the collective-bargaining agree-ment. (See sec. 159 of the contract, which is quoted, inpart, in sec. V herein.) Thus, the contractors had agreed"to allow the stewards a reasonable amount of time forperformance of such duties." The working time spent byGifford in his observation of the working being done byothers on the installation of the sluice gates; the workingtime utilized by Gifford in making the two telephonecalls to the union hall, and the working time lost becauseof Gifford's participation in the two meetings with man-agement on May 20, 1982, have to be considered in lightof the privileges given to a union steward by the termsof the contract.Significantly, the evidence reveals that the Companydid not raise any question with regard to Gifford's par-ticipation in the two meetings between the Company andthe Union until after the second meeting had ended. Itwill be recalled that Coss had indicated toward the con-clusion of that second meeting that the Union wouldpursue a grievance hearing before the Joint ConferenceBoard regarding the Company's assignment of the workbeing questioned to the Millwrights. (See sec. iv, herein.)It was after that intention was stated by Coss and themeeting had ended that the Employer questioned Gif-ford's participation in the meetings.In Schiavone Construction Co., 229 NLRB 515 (1977),Administrative Law Judge Ralph Winkler, whose find-ings were adopted by the Board, stated, in part, at 517:Recapitulation of the facts and circumstances isunnecessary in finding, as I do, that Respondent ter-minated Koleszar because he became a thorn in itsside by his constant vigilance in seeking to protectLocal 37's work jurisdiction under both the collec-tive-bargaining agreement and the work distributionarrangement.... This is not to say that Koleszarwas right whenever he protested or inquired abouta work assignment or even that he was ever right-and I do not address such issue for it is not ger-mane. Diversified Industries, a Division of Independ-ent Stave Company, 208 NLRB 233, 238 (1974). Noris it relevant that Respondent's annoyance withKoleszar might be deemed a reasonable reaction.The short of the matter is that union steward Koles-zar's active prosecution of Local 37's contract rightis protected activity under the Act and that Re-spondent violated Section 8(a)(1) and (3) of the Actin its effort to rid itself of Koleszar for such reason.Morrison-Knudsen Co., supra, 290; Diversified Indus-tries, supra, 238-239; Nissan Motor Corp., supraIn protesting the Employer's assignment of the workof the installation of the sluice gates on the jobsite to em-ployees who were Millwrights, rather than to employeeswho were Plumbers or Pipefitters, I conclude that Gif-ford was engaged in activities on behalf of the Union. Asindicated above, as a union steward, Gifford also had theprivilege of using a reasonable amount of working timeto perform his duties. I further conclude that the cred-ited evidence shows that the reason given on the termi-nation slip of "failure to follow directives" was not thetrue reason for Gifford's termination by the Employerfollowing the second meeting on May 20, 1982, betweenthe Company and the Union. The evidence reveals thatGifford did not fail to follow any directives which weregiven to him by the Employer. A similar conclusion isreached with regard to the contention that Gifford wasengaged in harassment of the Employer. The evidenceshows that Gifford was engaged in protected activities inprotesting the assignment of the work in question in thetwo meetings with the Employer. After considering allof the foregoing, and the arguments advanced by theparties, I conclude that the evidence shows that thereason for Gifford's termination by the Employer wasthe fact that Gifford had engaged in activities on behalfof the Union. Finally, I conclude that such a terminationof an employee for that reason violates Section 8(aXI)and (3) of the Act. See Union Fork A Hoe Co., 241NLRB 907 (1979); Postal Service, 252 NLRB 624 (1980);Nissan Motor Corp., 226 NLRB 397 (1976); Max Factor ACo., 239 NLRB 804 (1978); and Drury Construction Co.,260 NLRB 721 (1982).CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theAct by terminating Eugene Gifford from employment onMay 20, 1982, because he had engaged in activities onbehalf of the Union.4. The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act,THE REMEDYSince I have found that the Respondent has engagedin certain unfair labor practices within the meaning ofSection 8(aXl) and (3) of the Act, I shall recommend tothe Board that the Respondent be ordered to cease anddesist from engaging in such unfair labor practices.I shall also recommend to the Board that the Respond-ent be ordered to take certain affirmative action in orderto effectuate the policies of the Act. At the time of thetrial, it was premature to delve into facts which mighthave an affect on remedial matters, since no determina-271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion had been made at that time as to whether any unfairlabor practices had been committed. Certain conclusionscould be drawn from Austin's testimony, but, properly,those matters were not fully explored because it wouldhave been premature to do so. In other words no deter-mination of any compliance matter is being made at thistime. Those issues, if any, can best be handled by theparties during the compliance stage of the proceeding.With the foregoing in mind, I shall recommend thatGifford be made whole and that Gifford be offered rein-statement by the Employer. Backpay is to be computedin accordance with the Board's decision in F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest on suchbackpay to be computed in accordance with the Board'sdecisions in Isis Plumbing Co., 138 NLRB 716 (1962);Florida Steel Corp., 231 NLRB 651 (1977), and OlympicMedical Corp., 250 NLRB 146 (1980).In accordance with the Board's decision in SterlingSugars, 261 NLRB 472 (1982), I shall also recommend tothe Board that an expunction remedy be included in theremedial order.Pursuant to the Board's decision in Hickmott Foods,242 NLRB 1357 (1979), I shall recommend to the Boardthat a narrowly worded cease-and-desist order, as distin-guished from a broadly worded one, be imposed in thiscase.ORDER'The Respondent, McGuire and Hester, Oakland, Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from(a) Terminating an employee from employment withthe Company because the employee has engaged in ac-tivities on behalf of a union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act.(a) Make whole Eugene Gifford for his monetary loss,including appropriate interest on such money, which hasresulted from the Respondent's termination of his em-ployment on May 20, 1982, in accordance with the pro-visions described in "The Remedy" section of this deci-sion.(b) Offer immediate and full reinstatement to EugeneGifford to his former position of employment with theRespondent, without the loss of his seniority or otherbenefits but, if his former position of employment nolonger exists, the offer him a substantially equivalent po-sition of employment with the Respondent, without theloss of his seniority or other benefits.(c) Preserve and, on request, make available to agentsof the Board for examination and copying, all recordsneeded to analyze and determine the amount of moneydue under the terms of this Order.If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(d) Expunge from the Employer's files any referenceto the termination of Eugene Gifford on May 20, 1982,and notify him, in writing, that this has been done, andthat evidence of his termination will not be used as abasis for future personnel actions against him.(e) Post at its offices, and at its jobsites where the Em-ployer is employing employees at the time it commencescompliance with the terms of this Order, copies of theattached notice marked "Appendix."2The Regional Di-rector for Region 32 will provide copies of the notice foruse by the Respondent. After the notices have beensigned by Respondent's authorized representative, it shallbe posted for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. The Respondent shall take reasonablesteps to ensure that the notices are not altered, defaced,or covered by any other material during the postingperiod.(f) Within 20 days from the date of this recommendedOrder, notify the Regional Director for Region 32 of theBoard, in writing, what steps the Respondent has takento comply with the terms of this Order.2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate an employee from employ-ment with our Company because the employees has en-gaged in activities on behalf of Local union 159, of theUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, or any other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by the National Labor Rela-tions Act.WE WILL reimburse Eugene Gifford for his monetaryloss, including appropriate interest on such money,which has resulted from our termination of his employ-ment on May 20, 1982.WE WILL offer immediate and full reinstatement toEugene Gifford to his former position of employmentwith our company, without the loss of his seniority orother benefits but, if his former position of employmentno longer exists, then WE WILL offer him a substantiallyequivalent position of employment with our Company,without the loss of his seniority or other benefits.272 MCGUIRE & HESTER 273WE WILL expunge from our Company files any refer-ence to the termination of Eugene Gifford on May 20,1982, and WE WILL notify him, in writing, that this hasbeen done, and that evidence of his termination will notbe used as a basis for future personal actions against him.MCGUIRE AND HESTER